Citation Nr: 0906729	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-04 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for pes planus of the 
right foot, to include as secondary to the service-connected 
left foot disability.

3.  Entitlement to service connection for degenerative joint 
disease of the right knee, to include as secondary to the 
service-connected left foot disability.

4.  Entitlement to service connection for a left chronic knee 
disability, to include as secondary to the service-connected 
left foot disability.

5.  Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine, to include as secondary to 
the service-connected left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1965 to October 
1969. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2005 and a March 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  

The issues of service connection pes planus of the right 
foot, degenerative joint disease of the right knee, a left 
chronic knee disability and degenerative joint disease of the 
lumbosacral spine, to include as secondary to the service-
connected left foot disability, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The Veteran is not currently shown to have PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f), 3.306, 3.159, 4.125(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
private medical records, and service personnel records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice was sent in December 2004 and March 2006 and 
the claim was readjudicated in a September 2008 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, VA outpatient treatment 
records, private treatment records, statements from the 
Veteran and, and assisted the Veteran in obtaining evidence.  
The Veteran has not been given a VA examination in connection 
with his claim of service connection for PTSD.  In disability 
compensation claims, VA must provide a medical examination 
when there is: (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies; and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence is on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As will be discussed within, the evidence does not show that 
the Veteran has PTSD.  As service and post-service medical 
records provide no basis to grant this claim, the Board finds 
no basis for a VA examination to be obtained.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  Based on the 
foregoing, all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file, and the Veteran has not contended 
otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Discussion

The Veteran contends that he has PTSD which is related to 
active service.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f). 
 The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).    

The Veteran's October 1965 induction physical examination and 
his October 1969 separation physical examination are negative 
for any complaints, treatments, or diagnosis of a mental 
disorder, including PTSD.  The Veteran's service treatment 
records (STRs) from October 1965 to October 1969 are negative 
for any complaints, treatments, or diagnosis of a mental 
disorder, including PTSD.  
 
The Veteran first raised a claim of entitlement to PTSD in 
October 2004.  He stated that he had received treatment for 
his condition for the past five years from his private 
physician, Dr. G.F.  

An April 2004 VA outpatient treatment record indicated that 
the Veteran underwent a depression screening, which was 
negative for depression.  

A January 2005 private treatment record from Dr. G.F. 
indicated that he provided treatment for the Veteran since 
July 1984.  The Dr. further contended that the Veteran has 
bipolar disorder, manifested by depression, difficulty with 
anger management, and social phobia.

A November 2006 VA outpatient treatment record indicated that 
the Veteran denied feelings of depression.  Subsequently, a 
May 2008 VA outpatient treatment record indicated that the 
Veteran underwent a screening for depression, which was 
negative for depression.

Given the evidence of record, the Board finds that service 
connection for PTSD is not warranted.  The evidence does not 
show that the Veteran has been diagnosed as having PTSD.  The 
Board notes that a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has a disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The Board acknowledges the Veteran's contentions 
of PTSD, however, service connection for PTSD is not 
warranted in the absence of proof of a current diagnosis.  
The Board also notes that the Veteran submitted a stressor 
narrative in January 2006, however, without a diagnosis of 
PTSD, a discussion regarding potential stressors is not 
necessary.          

In light of the aforementioned, the Board concludes that 
service connection for PTSD must be denied.  As reflected by 
the discussion above, the preponderance of the evidence is 
against the Veteran's claim.  As such, the benefit-of-the-
doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).       


ORDER

Service connection for PTSD is denied. 


REMAND

The Veteran is service-connected for left foot pes planus 
with hallux valgus and pes planto valgus.  He contends that 
he currently suffers from a right foot disorder, a back 
disorder, a right knee disorder, and a left knee disorder due 
to his service-connected left foot disorder.  He further 
contends, that as a result of his disorders, he has an 
abnormal gait pattern.   

The Veteran's October 1965 induction physical examination noted a 
diagnosis of bilateral pes planus.  His service treatment records 
(STRs) contain evidence of complaints and treatment for pes 
planus.  Specifically, a July 1966 STR indicated that the 
Veteran's feet were sore for approximately one month due to pes 
planus.  Subsequently, a July 1966 STR indicated a diagnosis of 
pes planus.  The Veteran's STR's do not contain evidence of  
complaints, treatment or a diagnosis of a back disorder, right 
knee disorder, or a left knee disorder. 

The report of an October 1969 separation physical examination 
did not include any notations as to whether the clinical 
evaluations of the bodily systems were normal, nor did it 
include any diagnoses regarding a right foot disorder, back 
disorder, right knee disorder, or a left knee disorder.  No 
pertinent defects or diagnoses were noted.  

The Veteran was afforded a VA examination in February 2006 
after which the examiner diagnosed the Veteran with right pes 
planus.  The examiner referred to a low back disability and 
left and right knee conditions, but did not offer specific 
any diagnoses.  The examiner commented on a relationship 
between those conditions and the Veteran's service-connected 
left foot pes planus; however, without specific diagnoses, 
the Board finds that further examination is warranted. 
 
For purposes of service connection pursuant to § 1131, every 
veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1132.  To rebut 
the presumption of sound condition, VA must show by clear and 
unmistakable evidence (1) that the disease or injury existed 
prior to service, and (2) that the disease or injury was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA meets both of these burdens.  See 
VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004). 

Therefore, the Board finds that another VA examination is 
warranted in order to clarify the etiology of the Veteran's 
right foot condition and to determine whether it existed 
prior to service and if so, whether it increased in severity 
during or because of his military service beyond the natural 
progression of the condition.  See McLendon, 20 Vet. App. at 
83 (2006).  

A VA examination should also be conducted to clarify the 
current nature and likely etiology of any back disorder, 
right knee disorder, and left knee disorder that the Veteran 
may have.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 
83 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
any right foot disability.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
conduct a thorough examination and 
provide a diagnosis for any pathology 
found.  Based on the examination and 
review of the record, the examiner must 
answer the following questions:


Does the Veteran have a current right 
foot disorder, and, if so:

(i) does the evidence of record clearly 
and unmistakably show that the Veteran 
had a right foot disorder that existed 
prior to his military service?

(ii) If the answer is yes, does the 
evidence clearly and unmistakably show 
that the preexisting condition was not 
aggravated by service?  

(iii) if the answer is no, is it at least 
as likely as not that the right foot 
disorder had its onset in service or is 
caused or aggravated by the service-
connected left foot pes planus?  

The examiner should specifically comment 
on the diagnosis of bilateral pes planus 
noted at enlistment and should provide a 
rationale for any opinion given.

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
any back disorders or knee disorder which 
may be present.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should conduct a thorough 
examination and provide a diagnosis for 
any pathology found.  Based on the 
examination and review of the record, the 
examiner must answer the following 
questions:

Does the evidence of record show that the 
Veteran currently has a back disorder, 
right knee disorder, or left knee 
disorder?  If the answer is yes, is it at 
least as likely as not that the current 
disorder(s) had their onset in service?  
If the conditions did not have their 
onset in service, it is at least as 
likely as not that any currently 
demonstrated disorders are caused or 
aggravated by the service-connected left 
foot pes planus

A rationale for all opinions expressed 
should be provided.  

3.  Thereafter, readjudicate the 
Veteran's claims.  If the decision with 
respect to the claims remains adverse to 
the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


